Name: Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register
 Type: Regulation
 Subject Matter: beverages and sugar;  farming systems;  foodstuff;  agricultural policy
 Date Published: nan

 Avis juridique important|31986R2392Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register Official Journal L 208 , 31/07/1986 P. 0001 - 0004 Finnish special edition: Chapter 3 Volume 21 P. 0173 Swedish special edition: Chapter 3 Volume 21 P. 0173 *****COUNCIL REGULATION (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 64 (2) and Article 64a thereof, Having regard to the proposal from the Commission, Whereas Article 64a of Regulation (EEC) No 337/79 provides that, in order to create the conditions necessary for the full implementation of the measures laid down by the said Regulation, the Council is to adopt general rules establishing a Community vineyard register; Whereas such a register is needed if vital information is to be obtained on production potential and trends, in order to ensure the proper functioning of the common organization of the market in wine, and in particular of the Community arrangements on intervention and planting, and monitoring measures; Whereas, for economic and technical reasons, the obligation to establish a vineyard register should be dispensed with in respect of Member States where the total area under vines is very small; Whereas the vineyard register must include basic information concerning the structure, changes thereto and the output of the holdings concerned; whereas, in order to ensure the practical utility of the register, provision should be made to group all the information in a single holding file; whereas, however; where national rules on the protection of individualized data does not allow such grouping, separate classification by holding should be allowed in so far as it does not jeopardize the objectives to be attained by establishing the register; Whereas the register should include production files relating to the processing and marketing of wine products; Whereas, in order to avoid any risk of invasion or privacy, provision should be made for the Member States to arrange safeguards for the protection of the persons concerned; whereas to that end it is particularly important that data gathered solely for statistical purposes may not be put to any other use, and that the persons concerned are able to erase from the computerized files information which it is no longer justified to keep beyond the period necessary for the application of the rules by virtue of which they are entered; Whereas, on the one hand, the information to be included in the register should be available as soon as possible; whereas, on the other hand, in view of the amount of administrative work required to establish the register, provision should be made for a period of six years within which to complete the task of establishing the register; whereas, however, in view of the special importance of certain data in certain regions of production for the proper management of the market, provision may need to be made for shorter time limits to be laid down in those regions; Whereas in order to complete the task of establishing the register within six years, Member States may proceed by stages; whereas reasonable time limits should be fixed for such stages with regard to the collection and processing of information, namely 18 months for existing information and 36 months for other; Whereas provision should be made for the Member States, in conjunction with the Commission, to draw up programmes for the establishment of the register; whereas, in view of the extent of such programmes and the time required to carry them out, and of the necessity of having a uniform register in all the Community, it appears essential that the Commission ensures, together with the national bodies responsible for establishment and operation of the register, the running thereof; Whereas the information in the register must always show the actual situation on the market in wine; whereas provision should therefore be made for it to be constantly updated, and for those updatings to be regularly checked; Whereas, by virtue of the information which it contains, the register constitutes a vital instrument for the management and monitoring of the market; whereas the competent authorities assigned to management and those responsible for monitoring must accordingly have access thereto; Whereas the measures contemplated as a whole are of interest to the Community; whereas provision should consequently be made for the Community to make a financial contribution to the establishment of the register; whereas the cost of this contribution is estimated at 59 million ECU, HAS ADOPTED THIS REGULATION: Article 1 1. Member States which produce grapes grown in the open air shall establish, in accordance with this Regulation, a Community vineyard register, hereinafter referred to as the register, covering their territory. The register shall comprise all the information referred to in Article 2. 2. Member States in which the total area under vines in the open air is less than 500 hectares shall not be subject to the obligation referred to in paragraph 1. Article 2 1. In order to establish the register, the Member States shall: (a) in respect of each holding where vines are grown, collect information relating to: - its identity and situation, - the references of the parcels under vines, - its general characteristics, and - the characteristics of the vines it contains and the products produced therefrom. The Member States may also collect additional information useful for improving knowledge of production and marketing potential relating in particular to areas under glass and the existence of wine-making facilities; (b) in respect of each vine-grower required to make any of the declarations laid down by Community or national rules on wine and wine-growing, collect all the information resulting from the said declarations which relates in particular to production, changes in grape-growing potential, intervention measures and premiums collected; (c) in respect of any natural or legal person or group of such persons required to make any of the declarations laid down by Community or national rules on wine and wine-growing who processes and markets raw materials originating from wine-growing into one of the products governed by Article 1 of Regulation (EEC) No 337/79, excluding grape juice, vinegar and by-products of wine-making, gather all the information resulting from the said declarations which relates in particular to the premiums collected, the products processed and the oenological practices. Member States may in addition gather information concerning any natural or legal person or group of persons who undertakes distillation. 2. On the basis of the information obtained pursuant to paragraph 1, the Member States shall set up: (a) a holding file for each vine-grower referred to in paragraph 1 (b). The holding file shall include all the information obtained pursuant to paragraph 1 (a), (b) and, if the grower is also a processor, where appropriate (c); (b) a production file for each person or group referred to in paragraph 1 (c). The production file shall include all the information obtained pursuant to paragraph 1 (c). Holding or production files need not include all the information referred to in the first subparagraph where national rules relating to the protection of individualized data do not allow it to be consolidated in a single file. In that event Member States shall ensure that information which does not appear in holding or production file appears in a classification by person required to make declarations which is kept by one or more bodies appointed by the Member States. 3. On the basis of, and after checking, the information referred to in paragraph 1 (a), the Member States shall in particular ensure that: - all natural or legal persons or groups of such persons who are required to make the declarations required by Community rules on wine and wine-growing comply with that requirement, - the particulars, especially those relating to the structure of the holding, are reliable. Article 3 1. Member States shall ensure that: - the data in the register are kept for as long as is necessary for the purposes of applying the measures to which they relate and in any event for at least five wine years following the year to which they relate, - the register is used only for application of the rules on wine and wine growing, or for statistical purposes or for structural measures. Insofar as their rules permit, Member States may also provide for the register to be used for other purposes, and in particular for penal or fiscal purposes, - data collected solely for statistical purposes may not be put to any other use, - measures are taken to ensure protection of the data, in particular against theft and tampering, - persons required to make declarations have access without delay or excessive cost to the files concerning them, - persons required to make declarations have the right to have any justified alteration to the information concerning them taken into account, and in particular the right to have data of no further interest erased periodically. 2. Wine-growers: - must not hinder the collection of information by agents qualified for that purpose, and - must provide such agents with all the information required pursuant to this Regulation. Article 4 1. The register shall be established in its entirety not later than six years following the date of entry into force of this Regulation. However, in the case of administrative units for which the knowledge of certain details prove indispensable for proper management of the market, on account in particular of the nature or the volume of production, or of recourse to Community intervention measures, the time limit for establishment of the register shall be reduced to a period to be determined. 2. Where the register is established on the basis of a geographical plan, in each administrative unit the information referred to: - in Article 2 (1) (a) must be collected and processed within a maximum of 36 months from the time the work commences, - in Article 2 (1) (b) and (c) must be collected and processed within a maximum of 18 months from the time the work commences. Where the register is established by the successive collection and processing of the various items of information referred to in Article 2, these operations must be carried out: - in the case of the information referred to in Article 2 (1) (a), within a maximum of 36 months from the time the work commences, - in the case of the information referred to in Article 2 (1) (b) and (c), within a maximum of 18 months from the time the work commences. 3. Member States, in liaison with the Commission, shall, within six months of the date of entry into force of this Regulation, prepare the programme for the establishment of the register. This programme: - shall show the time limits for completion of the various operations, the priority areas for setting up the register, the resources provided and the phasing of expenditure over the establishment period, - may provide for the participation of producers' organizations in setting up all or part of the register, - shall be forwarded to the Commission as soon as it has been established. Article 5 1. Member States shall provide the facilities required for the computerized management of the register. 2. The holding and production files shall be managed by one or more bodies appointed by each Member State. Member States shall forward a name of the body or bodies referred to in the first subparagraph of this paragraph and in the second subparagraph of Article 2 (2) within two months of the date of entry into force of this Regulation. 3. Member States shall ensure that the register is updated regularly as and when the information gathered becomes available. 4. At least every five years, and on the first occasion not later than five years after the establishment of the relevant file, Member States shall check that the structural situation shown by the file for the holding referred to in Article 2 (1) (a) corresponds to the true situation on that holding. The files shall be adapted on the basis of that check. 5. Member States shall introduce a procedure for checking the information gathered in the individual files referred to in Article 2 (2). This check shall be carried out: - by methods to be determined under the establishment programme referred to in Article 4 (3), - within a period which shall not exceed the time limits laid down in Article 4 (2) by more than 12 months. Article 6 1. The Commission shall, in liaison with the national bodies responsible for establishment of the register, ensure that it is established and that this Regulation is uniformly applied. 2. For the purposes of applying this Regulation, the Commission may obtain from the national bodies referred to in paragraph 1, if need be on the spot, any information on the establishment and operation of the register other than that which enables individuals to be identified. The establishment and operation thereof remain matters for the said national bodies. Article 7 1. Member States shall take the measures necessary to enable their authorities entrusted with the task of applying and monitoring the rules on wine-growing to have access to the information referred to in Article 2. 2. The Member States shall forward the Commission a list of the authorities referred to in paragraph 1. Article 8 Member States shall periodically forward a report to the Commission on the progress of work relating to the establishment of the register and on the measures introduced for its management. This report must mention any difficulties encountered, and, where appropriate, put forward suggestions for reorganizing the work or for reviewing time limits. The Commission shall forward to the Member States the programmes for the establishments of the register and the reports referred to in the first paragraph. The Member State(s) concerned shall supply additional items of information if requested to do so by the Commission. Article 9 1. The Community shall contribute towards the financing of the measures provided for in Articles 1 and 2 to the extent of 50 % of the actual cost: - of establishing the register, - of investment in the data-processing facilities referred to in Article 5 (1) which are required for management of the register. 2. Work or investment supported by the Community contributions under other schemes shall not be eligible for contributions under the provisions of this Article. 3. The Community contribution shall be made in the form of reimbursements decided on by the Commission in accordance with the procedure laid down in Article 7 (1) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3769/85 (2). However, arrangements may be decided on for advance payments to Member States. 4. Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply to the Community contribution referred to in paragraph 1 of this Article. 5. Detailed rules for the application of paragraphs 1 to 4 of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 10 The list of compulsory and optional information referred to in Article 2 (1) (a) and (c) and the decision referred to in the second subparagraph of Article 4 (1) shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. The other detailed rules for application of this Regulation shall be laid down in accordance with the same procedure, including in particular: - those enabling the information appearing in the register to be used for statistical and administrative purposes, and in particular to be communicated to the Commission and the Member States, - those determining such information to be used for statistical purposes only, - those concerning the application of Article 6, - those concerning the special conditions for the establishment of the register in Portugal. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1986. For the Council The President A. CLARK (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 39. (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 17.